TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 10, 2015



                                     NO. 03-14-00155-CR


                                Jeron Deangelo Neal, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM 390TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.